                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
MARY T. BLACK,                             )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )  Civil Action No. 17-cv-11987
                                           )
NANCY A. BERRYHILL,                       )
Acting Commissioner of Social Security,   )
                                           )
                  Defendant.              )
                                           )
__________________________________________)

                                                               MEMORANDUM AND ORDER

CASPER, J.                                                                             January 7, 2019

     I.       Introduction

          Plaintiff Mary T. Black (“Black”) filed a claim for disability insurance benefits (“SSDI”) with

the Social Security Administration on March 11, 2013. R. 10.1 Pursuant to the procedures set

forth in the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), Black brought this action for

judicial review of the final decision of Defendant Nancy A. Berryhill, Acting Commissioner of the

Social Security Administration (the “Commissioner”), issued by the Appeals Council (“AC”) on

August 17, 2017 denying her claim. R. 737-40. Black moved to reverse the Commissioner’s

decision, D. 19, and the Commissioner moved to affirm, D. 22. For the reasons stated below, the

Court DENIES Black’s motion to reverse and ALLOWS the Commissioner’s motion to affirm.




                                                            
1
    “R.” refers to citations to the Administrative Record, filed at D. 13.

                                                                        1 
 
    II.      Factual Background

          Black was 52 years old on her date last insured, R. 655, and worked as a construction worker

from approximately 1994 through 2005, R. 51-52, 80. After 2005 and until 2013, she engaged in

intermittent, part-time work, including as an office cleaner. R. 52-58, 80.

III.         Procedural Background

          Black filed a claim for SSDI benefits with the SSA on March 11, 2013, alleging disability as

of April 1, 2006. R. 10. Her claim was denied upon initial review, R. 121-23, subsequently

reviewed by a federal reviewing official and again denied on November 8, 2013, R. 125-27. On

December 3, 2013, Black filed a timely request for a hearing before an ALJ. R. 10. The hearing

was held on October 7, 2014, at which Black and vocational expert (“VE”), Crystal Hodgkins,

testified. R. 28-91. At the hearing, Black amended her alleged onset date to September 30, 2009.

R. 10. The ALJ thus focused his inquiry on the period between Black’s onset date of September

30, 2009, and her date last insured, September 30, 2010. R. 42. In a written decision dated

November 25, 2014, the ALJ found that Black did not have a disability as defined in the Social

Security Act because Black was capable of performing her past relevant work as an office cleaner.

R. 19.

          On April 19, 2016, the AC denied Black’s request for review. R. 1-3. Black next sought

judicial review in Black v. Berryhill, No. 1:16-cv-11158-FDS, filed on June 20, 2016. The Court

remanded Black’s claim to the AC on March 13, 2017, directing the AC to examine whether

Black’s work as an office cleaner should be considered “past relevant work” under step four. R.

666-67.

          On August 17, 2017, the AC issued its decision modifying the ALJ’s decision. R. 650-56,

737-41. The AC affirmed the ALJ at steps one through three, as well as his residual functional



                                                     2 
 
capacity (“RFC”) finding, but did not affirm the ALJ’s decision that Black was not disabled under

step four. R. 653-54, 737-38. Instead, the AC held that Black was not disabled under step five

because a significant number of jobs existed in the national economy that Black could perform.

R. 654, 738. Accordingly, the AC determined that Black was not disabled. R. 656. The AC’s

decision is the final decision of the Commissioner. R. 650.

IV.      Discussion

      A. Legal Standards

         1. Entitlement to SSDI

      A claimant must qualify as having a “disability” to be entitled to SSDI benefits. 42 U.S.C. §

416(i)(1). The Social Security Act defines “disability” as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or has lasted or can be expected to last for a continuous period of not

less than 12 months.” Id. §§ 416(i)(1), 423(d)(1)(A); 20 C.F.R. § 404.1505(a). To qualify as a

disabling impairment, the physical or mental impairment must be sufficiently severe such that it

renders the claimant unable to engage in any of her previous work or other “substantial gainful

work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

      The Commissioner must follow a five-step sequential analysis to determine whether the

claimant is disabled and thus whether the application for Social Security benefits should be

granted. 20 C.F.R. § 416.920(a). The determination may be concluded at any step of the analysis.

20 C.F.R. § 416.920(a)(4). First, if the claimant is engaged in substantial gainful work activity,

the application is denied. Id. § 416.920(a)(4)(i). Second, if the claimant does not have, or has not

had, within the relevant time period, a severe medically determinable impairment or combination

of impairments, the application is denied. Id. at § 416.920(a)(4)(ii). Third, if the impairment meets



                                                  3 
 
the conditions of one of the listed impairments in the Social Security regulations, the application

is granted. Id. at § 416.920(a)(4)(iii). Fourth, where the impairment does not meet the conditions

of one of the listed impairments, the Commissioner determines the claimant’s RFC. Id. at §

416.920(a)(4)(iv). If the claimant’s RFC is such that she can still perform her past relevant work,

the application is denied. Id. Fifth, if the claimant, given her RFC, education, work experience

and age, is unable to do any other work within the national economy, she is disabled and the

application is granted. Id. at § 416.920(a)(4)(v).

       2. Standard of Review

    This Court has the power to affirm, modify or reverse a decision of the Commissioner. See 42

U.S.C. § 405(g).     Such judicial review, however, “is limited to determining whether [the

Commissioner] deployed proper legal standards and found facts upon the proper quantum of

evidence.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (citing Manso-Pizarro v. Sec’y of

Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996)). The Commissioner’s findings of fact are

conclusive and must be upheld by the reviewing court when supported by substantial evidence

“even if the record arguably could justify a different conclusion.” Whitzell v. Astrue, 792 F. Supp.

2d 143, 148 (D. Mass. 2011) (quoting Rodriguez Pagan v. Sec’y of Health & Human Servs., 819

F.2d 1, 3 (1st Cir. 1987)) (internal quotation marks omitted). Substantial evidence is “more than

a mere scintilla,” Richardson v. Perales, 402 U.S. 389, 401 (1971), and exists “if a reasonable

mind, reviewing the evidence in the record as a whole, could accept it as adequate to support [the

Commissioner’s] conclusion,” Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222

(1st Cir. 1981). This standard applies to reviewing ALJ and AC decisions, as both qualify as the

final decision of the Commissioner. See Menapace v. Colvin, 159 F. Supp. 3d 126, 129-30 (D.

Mass. 2016).



                                                 4 
 
    B. Before the AC

    1. Medical History Presented to the AC

    When considering Black’s application, the ALJ examined evidence about Black’s medical

history, including treatment records, assessments and diagnoses. R. 12-19. The AC relied on the

materials before the ALJ.

           a. Affective Disorder and Anxiety Related Disorders

    Between January 2002 and September 2005, Black struggled to manage her anxiety. See

R. 575-620.     During this time, Black used various prescription drugs infrequently and

inconsistently to treat her anxiety symptoms. See R. 575-620. Against the advice of her treating

physician, Dr. Rajani Larocca, M.D. (“Dr. Larocca”), Black twice declined mental health referrals.

R. 579-80. On June 10, 2005, Dr. Larocca prescribed Celexa and Lorazepam to Black. R. 498.

Black also began therapy with Dr. Joseph Whitehorn, Ph.D. (“Dr. Whitehorn”) during the summer

of 2005. See R. 491-495. On September 2, 2005, Dr. Larocca reported that Black was feeling

“more like herself” and doing better on Celexa and Lorazepam. R. 488. Dr. Whitehorn referred

Black to psychiatrist Dr. Stephen Kleinman, M.D. (“Dr. Kleinman”). R. 486. Black first met with

Dr. Kleinman on September 27, 2005 and continued to see him after that time. R. 486. According

to treatment records from Dr. Kleinman and Dr. Larocca, Black remained stable on Celexa and

Lorazepam from at least September 2005 until June 2014. See R. 370-559. She also attended

therapy for most of that time. See R. 409, 415, 421, 434, 441, 458, 470. During the relevant

period, Black’s positive response to medication remained consistent. See R. 415-25. Black met

with Dr. Kleinman multiple times during the relevant period and received positive reports each

time. R. 415, 417, 422, 425. On October 29, 2009, Black informed Dr. Kleinman that the

medications were a “big help,” R. 425, and on April 26, 2010, Dr. Kleinman assessed that Black



                                                5 
 
had an “excellent response” to medication, R. 417. During an appointment on February 19, 2010,

Dr. Larocca noted that Black was “doing better” on Celexa, Lorazepam and in counseling. R. 421.

           b. Osteoarthritis

    Black reports osteoarthritis in her knees and legs. R. 61. On February 19, 2010, Black reported

that she experienced right knee pain on stairs. R. 420. Dr. Larocca assessed that Black had no

tenderness and a full range of motion in the right knee. R. 420. X-rays conducted on this date

indicated that Black’s bone marginalization was “normal” except for minimal tricompartmental

marginal osteophytes. R. 323, 535. On July 29, 2013, she was diagnosed with “minimal

osteoarthritis” in both knees. R. 554. X-rays taken on September 26, 2013, showed only

“minimal” degenerative changes compared to the July 2013 x-rays. R. 569. Dr. Arthur L. Boland,

M.D. (“Dr. Boland”) assessed that there was no “significant arthritis” on this date and opined that

the x-rays of same “look[ed] really quite benign.” R. 565.

           c. Foot Disorder

    Black’s reported foot disorder consists of a bunion deformity and hammertoe. R. 13. Her

treatment record from March 26, 2007 confirms “bilateral, left greater than right, bunions” and

mild degenerative changes. R. 540. She considered surgery at this time, but did not schedule the

procedure then. R. 302, 428. On September 8, 2009, Black followed up with podiatry regarding

her bunion deformity. R. 428, 295. She scheduled surgery for September 29, 2009 to correct the

bunion and lesser hammertoes on her left foot. R. 428, 295. Black, however, cancelled the surgery

because she had just begun a new job and could not miss work. R. 428, 295. Black thought she

would only miss two days of work when the recovery time would have been at least two months.

R. 428, 295. Black underwent left foot bunion and hammertoe surgery on August 20, 2012. R.

276. On September 17, 2012, Dr. Larocca noted that Black was “recovering well.” R. 276. As



                                                 6 
 
of September 16, 2013, Black was considering revision surgery on her left foot because her

“second toe [was] twisted and [was] overlapping the [third] toe.” R. 550, 567. According to Black,

however, this condition was not painful. R. 550.

           d. Migraines/Embolization for Aneurysm

    Black has experienced migraines since childhood. R. 372. On June 25, 2012, she underwent

a balloon assisted coil embolization for an aneurysm discovered during the workup for a complex

migraine. R. 372. Three weeks following the operation, Black reported “feeling better than prior

to her procedure, and denied headaches.” R. 372.

           e. Medical Source Statements and Reports

                   i. Treating Physician: Dr. Rajani Larocca, M.D.

    Dr. Larocca submitted a “Physical Residual Functional Capacity Questionnaire” assessing

Black’s impairments from her original onset date of April 1, 2006 to September 4, 2014.

R. 641-645. Dr. Larocca diagnosed her with “[status post] cerebral aneurysm repair, depression,

anxiety” and listed her prognosis as “good.” R. 641. Dr. Larocca found that Black experienced

occasional imbalance and migraine headaches. R. 641. She left blank the question asking whether

Black experienced pain and identified the clinical findings and objective signs of Black’s pain as

“normal.” R. 641. Although Dr. Larocca diagnosed Black with both depression and anxiety,

R. 641, when asked to “identify any psychological conditions affecting [Black’s] physical

condition,” Dr. Larocca checked off the box for anxiety, but not depression. R. 642. Based on

this assessment, Dr. Larocca concluded that Black was capable of low-stress jobs. R. 642. She

opined that Black’s symptoms would “rarely” interfere with her concentration or attention span at

work, R. 642, but posited that due to her impairments, Black would need one unscheduled thirty-

minute break per month, R. 643, and one unscheduled day off from work per month, R. 644. Dr.



                                                7 
 
Larocca assessed that Black could sit for more than two hours at a time and that she could stand

for one hour at a time. R. 642. In an eight-hour work day with normal breaks, Dr. Larocca

determined that Black could sit for at least six hours and that she could stand or walk for about

four hours. R. 643. She noted that Black was capable of climbing ladders rarely and stooping,

crouching or climbing stairs occasionally. R. 644.

                  ii. Initial Review: Dr. Barbara Trockman, M.D. and Dr. Joan Kellerman,
                      Ph.D.

    State agency physicians, Dr. Barbara Trockman, M.D. (“Dr. Trockman”) and Dr. Joan

Kellerman, Ph.D. (“Dr. Kellerman”), evaluated Black’s file at the initial level. R. 92-100. Dr.

Trockman and Dr. Kellerman found that Black had no severe impairments. R. 96. Considering

Black’s mental impairments specifically, Dr. Kellerman noted that Black had a “good response to

medication with relief from symptoms.” R. 97.

                  iii. Reconsideration Level: Dr. Theresa Kriston, M.D. and Dr. Lois Condie,
                       Ph.D.

    Dr. Theresa Kriston, M.D. (“Dr. Kriston”) and Dr. Lois Condie, Ph.D. (“Dr. Condie”)

evaluated Black’s file at the reconsideration level, after her claim was denied on initial review.

R. 101-11. Dr. Kriston found Black’s foot disorder and her minimal osteoarthritis to constitute

severe impairments. R. 105. She assessed that Black was “limited in the lower extremities” and

that Black was thus limited in her ability to push and pull. R. 107. Dr. Kriston further assessed

that Black could sit, stand or walk for six hours in an eight hour work day. R. 107. According to

Dr. Kriston, Black was capable of climbing ramps, stairs, ladders, ropes and scaffolds

occasionally; balancing, stooping, kneeling and crawling frequently and crouching occasionally.

R. 108. Even with these limitations, Dr. Kriston determined that Black could perform light work.

R. 109. Dr. Condie assessed Black’s anxiety as non-severe, though he recognized that Black had



                                                8 
 
mild issues with concentration, persistence or pace. R. 106. Dr. Condie further assessed that Black

had a “good response to medication,” determining the functional impact of Black’s anxiety to be

“minimal.” R. 106. Dr. Condie did not consider limitations arising from Black’s depression

because she added her diagnosis of depression after her date last insured. R. 106. He noted,

however, that Black’s medical record indicated that the impact of same on her functioning was

“minimal.” R. 106.

    2. ALJ Hearing

    At the October 7, 2014 hearing, the ALJ heard testimony from Black and the VE, Crystal

Hodgkins. R. 10.

           a. Black’s Testimony

    Black testified that she worked full-time in construction from 1999 through 2005, at which

time she was laid off. R. 59, 74. After leaving the construction field, Black worked a variety of

temporary jobs, some during the relevant period. R. 52-59. For three weeks in 2009, Black worked

a temporary job scanning documents. R. 55. In 2010, Black performed office cleaning work for

two weeks and worked for UPS as a driver’s helper around the holiday season. R. 57. Black

attended a massage therapy training course in February 2010, but did not complete it due to her

physical impairments. R. 66-67. Black testified that she struggled with depression, anxiety and

PTSD during the relevant period. R. 60-61. She stated that she took Celexa and Lorazepam to

treat her mental symptoms. R. 68. She reported seeing a therapist once during this time, but

stopped therapy because she thought she could “handle it [herself].” R. 69. Black further indicated

that her osteoarthritis was “just starting” during the relevant period, but that she experienced

“terrible pain and the legs and knees.” R. 61, 74. She also reported migraines once or twice a

month and sometimes once every month or two months. R. 62.



                                                9 
 
    Black testified to caring for her then three-year-old granddaughter for four hours a day, five

days a week during the relevant period. R. 76. She indicated it was “easy to take care of her since

she was young.” R. 62. Black provided meals for her granddaughter, helped her get dressed and

took her to school and the playground. R. 63. Although she called herself a “home person,” Black

sometimes hosted friends at her house and sometimes visited friends’ houses. R. 69-70. With

respect to her physical capabilities, Black testified that she could reach to get things out of the

cabinets and climb stairs, but she had trouble lifting things. R. 64-65. Black indicated progress

with her mental health, but continuing problems with the foot disorder, osteoarthritis and

migraines. See R. 35-37, 65, 74. When asked to describe her depression and anxiety symptoms,

Black responded that she took medication for same. R. 65. She indicated that she was seeing a

new psychiatrist and that she was not in counseling at that time. R. 33. Black testified that her

August 20, 2012 bunion and hammertoe surgery was not successful because one of her toes is now

“severely crooked” and “very painful.” R. 35-36. She stated that the surgery had affected her

balance. R. 37. Black further alleged that she still had “terrible pain in her legs and knees.” R.

74. After undergoing the embolization procedure for her aneurysm, Black indicated that she still

experienced “slight migraines” which also contributed to a loss of balance. R. 37.    When asked

why she could no longer perform her temporary work from 2009, Black alleged back pain, leg

pain and weakness. R. 74-75.

           b. VE’s Testimony

    According to the VE, Black’s past relevant work consisted of construction work and office

cleaning. R. 80. The ALJ suggested that “in the aggregate” Black’s temporary work as an office

cleaner rose to the level of past relevant work and the VE adopted that suggestion. R. 79-80.




                                                10 
 
    The ALJ posed three hypotheticals to the VE directed at the relevant period. R. 82-86. First,

the ALJ asked the VE to consider:

       a person the claimant’s age, education, work experience, able to perform duties at
       the light exertional level, but with the following limitations: can occasionally
       stoop, crouch, crawl, and kneel; frequently climb ramps or stairs, but only rarely,
       rarely climb ladders, ropes or scaffolds . . . . Could only occasionally operate foot
       controls. Occasionally being less than one-third of the time, or up to one-third of
       the time. Should avoid exposure to extreme cold and to workplace hazards such as
       dangerous machinery and unprotected heights; and would work in a low stress job
       having only occasional decision-making and occasional changes in work setting.

R. 82-83. The VE responded that this individual could not perform Black’s past relevant work in

construction, but that such a person could perform her past relevant office cleaning work. R. 83.

The VE further testified that this hypothetical person could work as a storage facility clerk, in

small parts assembly or as an inspector and hand packer, all of which were available in the national

and regional economy. R. 83-84.

    Second, the ALJ posed to the VE the same hypothetical but added that the hypothetical person

could do occasional balancing such as walking on a narrow area or board and could not perform

production rate or pace work. R. 84. The VE responded that such a person could perform Black’s

past relevant work as an office cleaner. R. 84. The VE further assessed that this hypothetical

person could work as a storage facility clerk, a laundry worker or a rental clerk for furniture, all of

which were available in the national and regional economy. R. 85.

    Finally, in the third hypothetical, the ALJ asked the VE to consider a hypothetical person

capable of performing at a light exertional level and to combine all of the limitations from the first

two hypotheticals. R. 85. The ALJ further proposed that:

       due to limitations in concentration, pace, and persistence, whether due to physical
       pain or mental distraction, or both, this person would need to take two or more
       unscheduled breaks over the course of the workday, each break lasting at least 20
       minutes. And these would be in addition to regular breaks. Also, this person would
       be off task 20 percent of the workday due to these limitations.

                                                  11 
 
R. 85-86. The VE responded that there would not be jobs in the national or regional economy for

such a person. R. 86.

      Black’s attorney also posed a hypothetical to the VE. R. 87-88. This hypothetical proposed a

person who could sit for two hours at a time, up to six hours per day; stand for one hour at a time,

up to four hours per day; occasionally lift ten pounds, and frequently lift less than ten pounds; and

occasionally stoop, crouch and climb stairs. R. 87-88. The VE assessed that such a person could

not perform any of Black’s past relevant work. R. 88.

      3. Findings of the ALJ

      The ALJ followed the five-step analysis. See 20 C.F.R. § 404.1520. At step one, the ALJ

found that Black had not engaged in substantial gainful activity during the relevant period. R. 12.

At step two, the ALJ concluded that Black’s following impairments were severe: “affective

disorder, anxiety related disorders, osteoarthritis, foot disorder (bunions, hammertoe) and status

post embolization for aneurysm.” R. 13. At step three, the ALJ determined that Black did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. The ALJ concluded that

Black’s medical impairments, “considered singly and in combination,” did not meet the criteria of

Listing 12.04 and Listing 12.06. R. 13. Regarding the “paragraph B” criteria for evaluating mental

disorders, the ALJ found that Black’s mental impairments caused only “moderate” limitations in

one of the functional areas and no limitations in the remaining functional areas. R. 13-14. The

ALJ further concluded that the “paragraph C” criteria for evaluating Listing 12.04 and Listing

12.06 mental disorders was not met. R. 14.

      At step four, the ALJ assessed Black’s RFC. R. 15. The ALJ found that Black had the RFC

to:

                                                 12 
 
       perform light work…except that [she] could occasionally stoop, crouch, crawl,
       kneel, or balance, frequently climb ramps or stairs, and rarely climb ladders, ropes
       or scaffolds. In addition, [she] could only occasionally operate foot controls.
       Furthermore, [she] should avoid exposure to extreme cold and to workplace hazards
       such as dangerous machinery and unprotected heights. [She] should work in a low-
       stress job with only occasional decision-making and occasional changes in work
       setting, and she is unable to perform production rate or pace work.

R. 15. Based on this RFC assessment and the VE’s testimony, the ALJ concluded that Black was

capable of performing her past relevant work as an office cleaner. R. 19. The ALJ did not reach

step five after determining that Black was not disabled under step four. R. 19.

    4. Findings of the AC

    Black sought judicial review of the Commissioner’s decision after the AC declined her request

for review. R. 1-3. The Court remanded Black’s claim to the AC to determine whether Black’s

“office cleaning experience satisfied the requirements of ‘past relevant work’ within the meaning

of the Social Security Act.” R. 659-60. The Court instructed the AC to “pay particular attention”

to the fact that Black’s work as an office cleaner would have to be considered “substantial gainful

activity” to constitute past relevant work. R. 659-60. With these considerations in mind, the AC

next reviewed the ALJ’s five-step analysis pursuant to 20 C.F.R. § 404.1520.

    The AC affirmed the ALJ’s findings at steps one, two and three. R. 653. The AC further

agreed with the ALJ’s RFC assessment but did not agree with the ALJ’s analysis at step four.

R. 654. The AC instead found that Black “ha[d] established that that she ha[d] no past relevant

work or [could not] perform her past relevant work because of her impairments.” R. 654. Thus,

the AC proceeded to a step five analysis. R. 654. The AC found that Black was not disabled at

step five because significant jobs existed in the national economy that Black could perform.

R. 654. The AC agreed with the ALJ and the VE that Black was capable of working as a storage




                                                13 
 
facility clerk, laundry worker or a rental clerk for furniture, all of which were jobs widely available

in the national economy. R. 654.

    C. Black’s Challenges to the AC’s Findings

    Black contends that the AC erred in affirming the ALJ’s RFC finding which, according to

Black, was erroneous. D. 19 at 3. Black alleges that the ALJ: 1) should have given controlling

weight to her treating physician; 2) improperly adopted his own lay interpretation of the medical

evidence; and 3) failed to assess how Black would react to work stress. Id. at 3-11. Because of

these errors, Black contends that the AC erroneously held that she was not disabled at step five.

Id. at 11.

        1. The AC Did Not Err in Affirming the ALJ’s Decision to Grant Black’s Treating
           Physician’s Opinion Little Weight

    Black alleges that the ALJ erred in granting little weight to the medical opinion of Dr. Larocca,

Black’s treating physician, and that he improperly afforded substantial weight to the opinion of

Dr. Kriston, a non-treating physician. D. 19 at 8. Black contends that the ALJ erroneously rejected

Dr. Larocca’s proposed limitations that Black needed one thirty-minute unscheduled break per

month and that she would be absent one day per month due to her impairments. D. 19 at 4. Black

further asserts that the ALJ erred in not adopting Dr. Larocca’s opinion that Black could only stand

for one hour at a time and four hours total in a work day. D. 19 at 8. According to Black, Dr.

Larocca’s physical RFC finding limited her to only sedentary work and the ALJ should have given

controlling weight to that finding. D. 24 at 7.

    Pursuant to 20 C.F.R. § 404.1527(d)(2), the ALJ must give controlling weight to a claimant’s

treating physician when the opinion is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and not inconsistent with the other substantial evidence in the




                                                  14 
 
record.”2 See Rohrberg v. Apfel, 26 F. Supp. 2d 303, 311 (D. Mass. 1998). Due to the relationship

between the treating physician and the claimant, treating physicians are likely the “medical

professionals most able to provide a detailed, longitudinal picture of the claimant’s medical

impairments.” 20 C.F.R. § 404.1527(d)(1); Rohrberg, 26 F. Supp. 2d at 311. Nevertheless, the

ALJ may give the treating physician’s opinion lesser weight when that opinion is not supported by

substantial evidence. Rohrberg, 26 F. Supp. 2d at 311 (citing Rivera v. Sec’y of Health & Human

Servs., 986 F.2d 1407, No. 92–1896, 1993 WL 40850, at *3 (1st Cir. Feb. 19, 1993) (table

decision)). The treating physician’s opinion may not be supported by substantial evidence when

it is “inconsistent with other evidence in the record.” Reyes, 2017 WL 3186637, at *7 (quoting

Shields v. Astrue, No. 10-cv-10234-JGD, 2011 WL 1233105, at *7 (D. Mass. Mar. 30, 2011))

(internal quotation marks omitted). The ALJ must consider six factors in deciding the proper

weight to give a treating source opinion not entitled to controlling weight:

              1) length of the treatment relationship and frequency of the examination; 2) nature
              and extent of the treatment relationship; 3) support of the opinion by medical signs
              and laboratory findings; 4) consistency of the opinion with the record as a whole;
              5) specialization of the treating source; 6) other factors that may support or
              contradict the medical opinion.

Id. at *8; see 20 C.F.R. § 404.1527(c). The ALJ need not expressly consider each factor, but must

give “good reasons” for the weight afforded to a treating source’s medical opinion. Bourinot v.

Colvin, 95 F. Supp. 3d 161, 177 (D. Mass. 2015) (citing 20 C.F.R. § 404.1527(c)(2)); see

Delafontaine v. Astrue, No. 1:10-cv-027-JL, 2011 WL 53084, at *14 (D.N.H. Jan. 7, 2011) (noting

that the ALJ need not “methodically apply” each factor so long as his decision “makes it clear that

these factors were properly considered”). Further, the ALJ must ensure his determination is


                                                            
2
 This standard applies to claims filed before March 27, 2017. See 20 C.F.R. § 1520(c); Purdy v. Berryhill, 887 F.
3d 7, 13 (1st Cir. 2018). The Commissioner has since issued new regulations. Black filed her claim on March 11,
2013, R. 10; thus, this standard applies to her claim.

                                                               15 
 
“sufficiently specific to make clear” the weight given to a treating source’s medical opinion and

the reasons for that weight. Reyes, 2017 WL 3186637, at *8 (quoting Alberts v. Astrue, No. 11-

11139-DJC, 2013 WL 1331110, at *8 (D. Mass. Mar. 29, 2018)).

    Here, the ALJ afforded Dr. Larocca’s medical opinion little weight because it was inconsistent

with the medical record as a whole, inconsistent with Black’s testimony at the ALJ hearing and

lacked sufficient foundation. R. 18. The ALJ specifically noted that “with the exception of x-rays

showing minimal osteoarthritis, and demonstrating the claimant’s foot disorder, and minimal

mental health treatment records demonstrating effective treatment with medication management,

there is little to support Dr. Larocca’s opined [RFC] assessment.” R. 18. The Court agrees.

    First, Dr. Larocca’s own treatment notes and portions of her RFC assessment do not support

the degree of limitation she proposed. See R. 420, 641-45. If a treating physician’s “medical

records of treating [claimant] were at odds with [her] conclusions purporting to support

[claimant’s] application” the ALJ need not give her opinion controlling weight. Purdy v. Berryhill,

887 F.3d 7, 13-14 (1st Cir. 2018). Dr. Larocca’s notes on Black’s treatment records during the

relevant period indicate that Black’s anxiety was well controlled by medication and counseling,

that she was walking and doing calisthenics for exercise and that she experienced only occasional

right knee pain, but had a full range of motion and no tenderness. R. 420. In her RFC assessment,

Dr. Larocca left blank the question about Black’s pain and described her as “normal” under the

clinical finding and objective signs section. R. 641. Dr. Larocca’s notes and RFC assessment thus

undermine the severity of the limitations she indicated. See R. 420, 641-45. Other treatment

records further undermine Dr. Larocca’s opined limitations. See R. 302, 428, 540, 565, 569. X-

rays of Black’s knees taken during the relevant period showed normal bone marginalization. R.

569. Although Black experienced mild degenerative changes in her knees by 2013, a specialist



                                                16 
 
found that Black had no “significant arthritis.” R. 565. Black’s treatment records reflect that

Black met with a podiatrist due to a bunion deformity during the relevant period. In 2009, Black

failed to schedule the surgery promptly because, according to Black, she was working in a new

job at the time and did not want to miss a significant amount of work. R. 428. Overall, the

treatment records indicate that Dr. Larocca’s proposed limitations were inconsistent with the

medical record as a whole. See R. 302, 428, 540, 565, 569.

    Finally, the assessments of the state agency physicians do not support the extent of Dr.

Larocca’s opined limitations. Dr. Kellerman found that Black’s foot disorder was not a severe

impairment and imposed no limitations. R. 96. Dr. Kriston noted Black’s foot disorder, but

imposed lesser restrictions more consistent with the medical record. R. 106-07. Dr. Kriston’s

finding that Black was “limited in lower extremities” and thus capable of less than the full range

of light work reasonably accounted for Black’s impairments in light of the medical record. R. 107.

The ALJ’s determination that Dr. Larocca’s opined limitations were inconsistent with the medical

record is supported by substantial evidence from Dr. Larocca’s treatment record and portions of

her RFC assessment, treatment notes from Black’s other doctors and the medical source opinions

of the state agency physicians. Compare R. 302, 428, 540, 565, 569 with R. 420, 641-45.

    Dr. Larocca’s opined limitations were also inconsistent with Black’s own admissions of

capability at the ALJ hearing; specifically, her ability to work temporary jobs and care for her

granddaughter during the relevant period. R. 18. The ALJ must “comprehensively consider a

claimant’s daily activities” in determining a claimant’s RFC and include “a discussion of why

reported daily activity restrictions are or are not reasonably consistent with the medical evidence.”

Rohrberg, 26 F. Supp. 2d at 303. Additionally, the ALJ should specifically refer to supporting

evidence in the record because “[e]xamining the claimant’s daily activities helps to shed light on



                                                 17 
 
the veracity of the claimant’s claims of pain and illuminate an RFC determination.” Id. at 309.

Although Black stated she would not have been able to continue her temporary work full-time

because of her osteoarthritis pain, Black’s testimony indicates that her temporary work ended

because the positions were only temporary and not because Black was incapable of doing the work.

R. 52-58. Black did not indicate that she needed unscheduled breaks or absences in any of these

positions and her work history does not reflect this need. Cf. Thomas A., 2018 WL 4087995, at

*4 (finding plaintiff’s unscheduled breaks and absences in prior work to be a notable factor in

determining that plaintiff required this limitation due to his impairments). Furthermore, when

asked whether she could sit, stand and walk while taking care of her granddaughter, Black

answered “Yes. It was easy to take care of her since she was young.” R. 62. During the relevant

period, Black’s daughter worked full-time and Black’s granddaughter was in school for four hours

per day. R. 76-77. By Black’s own admission, she prepared meals for her granddaughter, took

her to the playground, walked her to school and pushed her in the carriage. R. 62-63. Black’s

testimony was thus inconsistent with the extent of Dr. Larocca’s proposed limitations. Compare

R. 51, 62-62, 76-77 with R. 641-645.

    The ALJ also granted little weight to Dr. Larocca’s opinion because her RFC assessment

lacked rationale or analysis. R. 18. An ALJ may grant little weight to a treating physician’s

opinion when the doctor provides “no discussion or analysis of his own prior observations.” Purdy,

887 F.3d at 13; Reyes, 2017 WL 3186637, at *9 (noting that a medical source’s preprinted checklist

opinion was conclusory and supported the ALJ’s decision to grant it little weight). In Purdy, the

treating physician “simply check[ed] marked boxes indicating [claimant] had limitations . . . but

did not explain why those limitations were chosen; in particular, he gave no examples of objective

laboratory findings, symptoms or other medical evidence to support the conclusions.” Purdy, 887



                                               18 
 
F.3d at 12. The court held that the treating physician’s act of “merely checking the right boxes”

went a “long way towards supporting the ALJ’s determination to accord [the treating physician’s]

opinion little weight.” Id. at 13. The court thus held that the ALJ did not err in giving the treating

physician’s opinion little weight. Id. at 14.

    Similarly, here, Dr. Larocca’s opinion provided no bases for her proposed limitations. As

discussed above, portions of Dr. Larocca’s RFC analysis contradict the extent of her proposed

limitations. See R. 641-645. Namely, Dr. Larocca did not answer when asked about Black’s

experiences of pain and described Black as “normal.” R. 641. The inconsistences in the medical

record and Black’s testimony as well as the lack of analysis in Dr. Larocca’s RFC assessment

constitute “good reasons” to accord her opinion little weight. See 20 C.F.R. § 404.1527(c)(2);

Bourinot, 95 F. Supp. 3d at 177. Contrary to Black’s assertion that the ALJ failed to apply the

factors in 20 C.F.R. § 1527(c), the Court concludes that the ALJ sufficiently considered these

factors. The ALJ’s conclusions, at a minimum, reflect consideration of support of the opinion by

medical signs and laboratory findings and the consistency of the opinion with the record as a

whole. Reyes, 2017 WL 3186637, at *8; Conte v. McMahon, 472 F. Supp. 2d 29, 48-49 (D. Mass.

2007) (finding that failure to address each factor and choosing to stress one factor over the others

is not reversible error). For these reasons, the ALJ did not err in giving Dr. Larocca’s medical

opinion little weight.

    In accordance with his decision to afford Dr. Larocca’s medical opinion little weight, the ALJ

also did not err in rejecting Dr. Larocca’s proposed limitations. As explained above, the severity

of Dr. Larocca’s proposed limitations is not supported by the record as a whole. Compare

R. 302, 428, 540, 565, 569 with R. 420, 641-45. In determining that Black could perform less than

the full range of light work, the ALJ principally relied on the opinion of Dr. Kriston. R. 18. Black



                                                 19 
 
contends that the ALJ erred in giving substantial weight to Dr. Kriston’s opinion because her

opinion, like Dr. Larocca’s, contained little rationale or analysis. D. 19 at 10. The Court disagrees

and concludes that ALJ did not err in giving substantial weight to Dr. Kriston’s opinion limiting

Black to less than the full range of light work. When an ALJ declines to give a treating physician’s

opinion controlling weight, he “must explain in the decision the weight given to the opinions of a

State agency medical or psychological consultant or other [] physician, phycologist, or other

medical specialist.” 20 C.F.R. § 404.1527(d)(2)(ii); see Mercado-Mari v. Comm’r of Soc. Sec.,

No. 14-1292(BJM), 2015 WL 3629964, at *13 (D.P.R. June 10, 2015). Here, the ALJ gave

substantial weight to Dr. Kriston’s opinion because the limitations she proposed were “well

supported by the minimal medical evidence of record for the relevant period.” R. 19. Contrary to

Black’s assertion that Dr. Kriston’s opinion was conclusory, the Court concludes that Dr. Kriston

provided sufficient rationale or analysis for her opinion to justify the ALJ’s grant of substantial

weight. See R. 107-10. Unlike Dr. Larocca, Dr. Kriston included greater analysis indicating

careful review of the medical record under the “Additional Explanation” portion of her RFC

assessment. R. 108.

    The opinion of a non-treating physician may satisfy the substantial evidence standard where

the treating physician’s report was conclusory. Tremblay v. Sec’y of Health & Human Servs., 676

F.2d 11, 13 (1st Cir. 1982). Additionally, in Berrios Lopez v. Sec’y of Health & Human Servs.,

the court held that a non-treating doctor’s medical opinion qualified as substantial evidence

because it “contain[ed] more in the way of subsidiary medical findings to support his conclusions

concerning [RFC] than customarily found in this type of report.” Berrios Lopez v. Sec’y of Health

& Human Servs., 951 F.2d 427, 431 (1st Cir. 1991). The court noted that the doctor’s report “at

least briefly mention[ed] all of the complainant’s alleged impairments and state[d] medical



                                                 20 
 
conclusions as to each.” Id. at 431. Consequently, the court determined that he had reviewed

claimant’s record with “some care” and that he had most of the medical evidence at his disposal.

Id. The court thus held that the ALJ’s decision to rely on the report of this doctor as opposed to

the claimant’s treating physician was supported by substantial evidence. Id. Similarly here, Dr.

Kriston’s medical opinion provided more rationale and analysis than Dr. Larocca’s conclusory

medical opinion. Compare R. 107-10 with R. 641-45. Her evaluation discussed Black’s alleged

physical impairments and “state[d] medical conclusions as to each.” See Berrios Lopez, 951 F.2d

at 431; see also R. 108. As such, the ALJ’s decision to give substantial weight to Dr. Kriston’s

medical opinion was supported by substantial evidence. See Berrios Lopez, 951 F.2d at 431.

       2. The AC Did Not Err in Affirming the ALJ’s RFC Finding Because the ALJ Did Not
          Improperly Adopt His Own Lay Interpretation of the Medical Evidence
    The AC affirmed the ALJ’s determination that despite Black’s mental impairments, she could

perform light work “in a low-stress job with only occasional decision-making and occasional

changes in work setting” and that she was “unable to perform production rate or pace work.”

R. 655. Black contends that the ALJ exceeded his authority in forming her mental RFC. D. 19 at

3. According to Black, the ALJ improperly relied on Dr. Kriston’s RFC finding because she did

not consider Black’s anxiety to be a severe impairment and thus did not analyze Black’s mental

RFC. Id. at 3-4. Black claims that the only physician to analyze her mental RFC was Dr. Larocca,

whose opinion the ALJ afforded little weight. Id. at 4. As such, in finding Black’s mental

impairments to be severe, Black alleges that the ALJ was required to accept Dr. Larocca’s

proposed limitations or obtain another medical opinion. Id. at 5. Black asserts that the ALJ’s

failure to do so constituted an impermissible “lay assessment of the medical evidence.” Id. The

Court disagrees.




                                               21 
 
     The determination of a claimant’s RFC is an administrative finding reserved to the

Commissioner. Purdy, 887 F.3d at 14. Although the ALJ has the authority to make an RFC

finding, the ALJ as a “lay person” may not “interpret raw medical data in functional terms.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999). When a claimant puts her “functional inability

to perform her prior work in issue,” the ALJ must assess the claimant’s capabilities by consulting

an expert’s RFC finding unless the extent of the claimant’s impairments and their effects on

performance “would be apparent even to a lay person.” Manso-Pizarro v. Sec’y of Health &

Human Servs., 76 F. 3d 16, 17 (1st Cir. 1996) (quoting Santiago v. Sec’y of Health & Human

Servs., 944 F.2d 1, 7 (1st Cir. 1991)).

    An ALJ determines an applicant’s RFC “based on all relevant evidence in the record, including

statements from medical sources, descriptions of limitations and observations of impairments.”

Reyes, 2017 WL 3186637, at *11 (citing 20 C.F.R. § 416.945(a)(3)). Relevant evidence includes:

       (1) medical history, signs and laboratory findings; (2) the effects of treatments; (3)
       reports of daily activities; (4) lay evidence; (5) recorded observations; (6) medical
       source statements; (7) effects of symptoms reasonably attributed to a medically
       determinable impairment; (8) evidence from attempts to work; and (9) need for a
       structured living environment.

Id. (citing Social Security Ruling (SSR) 96-8p: Assessing Residual Functional Capacity in Initial

Claims, 61 Fed. Reg. 34,474 (July 2, 1996)). The ALJ may use both medical and nonmedical

evidence to assess an applicant’s RFC because “pain or other symptoms may cause limitations

beyond or less than that ‘which can be determined on the basis of the anatomical, physiological or

psychological abnormalities considered alone.’” Id. (citing 20 C.F.R. § 416.945(e)). “It is only

‘[w]here the evidence is inconsistent or insufficient to enable the ALJ [to] make a decision’ that

the ALJ may recontact medical sources or seek additional evidence from another medical source.”

Id. at *10 (quoting Shaw v. Sec’y of Health & Human Servs., No. 93-2173, 1994 WL 251000, at



                                                22 
 
*5 (1st Cir. June 9, 1994)). Black contends that, as a lay person, the ALJ did not have the authority

to impose the functional limitations that Black could work “in a low-stress job with only occasional

decision-making and occasional changes in work setting” and that she was “unable to perform

production rate or pace work.” D. 19 at 5; D. 24 at 3; see R. 655.

    Where an ALJ “properly resolved conflicts in the record, supported his RFC determination

with other substantial evidence in the record and explained his conclusions . . . he did not need a

medical source's RFC assessment to corroborate his RFC finding.” Reyes, 2017 WL 3186637, at

*13. Here, the ALJ considered conflicting medical source opinions and gave “good reasons” for

the weight accorded to each. See R. 18-19; see also 20 C.F.R. § 404.1527(c)(2). Moreover, the

relevant evidence supports the ALJ’s determination that Black could work in a low-stress job

environment as defined above. See R. 15, 73, 106, 409, 415, 417, 422, 425, 430. At the ALJ

hearing, Black testified that she did not have a supervisory role and did not execute independent

judgment in her past relevant work in construction, R. 73, allowing the ALJ to conclude reasonably

that Black was limited to occasional decision-making. R. 15. Furthermore, the ALJ found that

Black had moderate difficulty with concentration based on her mental status examinations. R. 14.

Dr. Kleinman’s treatment records support this conclusion, listing concentration as one of the

symptoms of Black’s mental impairments. R. 409, 415, 417, 422, 425, 430. Dr. Condie assessed

that Black had mild difficulty with concentration, persistence or pace. R. 106. Based on these

medical opinions, the ALJ could conclude reasonably that difficulties with concentration could

limit Black to a routine work setting and less than production rate work. See R. 15; Reyes, 2017

WL 3186637, at *11. The ALJ’s proffered limitations are thus consistent with the relevant

evidence. Additionally, the ALJ’s proposed limitations are functional limitations consistent with

a low-stress job environment. See Jeffrey S. v. Social Sec. Admin. Comm’r, No. 2:17-cv-00468-



                                                 23 
 
NT, 2018 WL 4046510, at *2 (D. Me. Aug. 24, 2018) (noting that occasional decision-making,

occasional changes in work setting and limitations on production rate or pace constitute a low-

stress job environment).

    Black does not challenge these specific limitations, but instead challenges that these are the

“only” limitations the ALJ imposed with respect to her mental RFC. D. 24 at 3. Nevertheless, the

ALJ relied upon substantial medical and nonmedical evidence in determining that the extent of

Black’s limitations was not as severe as that posited by her and Dr. Larocca. See Reyes, 2017 WL

3186637, at *10 (upholding ALJ’s assessment “of the medical and nonmedical evidence in the

record to determine that [plaintiff] did not suffer from an impairment imposing significant

exertional restrictions”). There is nothing in the record to suggest that Black was more severely

limited than what the ALJ proposed. The ALJ concluded that Black’s medically determinable

impairments could be reasonably expected to cause her alleged symptoms, but that Black’s

statements “concerning the intensity, persistence and limiting effects of these symptoms [were]

not entirely credible.” R. 16. For example, Black amended her alleged onset date to September

2009 because, according to her attorney, Black’s foot disorder “was really starting to bother her”

at that time. R. 39. Black first saw a specialist for the foot disorder in September 2009. R. 41,

295, 498. Notably, Black attributed her inability to work her temporary jobs from 2009 not to her

foot disorder, but rather to back pain, leg pain and weakness. R. 74-75. Thus, the ALJ was not

required to recontact medical sources or to seek another opinion because his mental RFC finding

is supported by the relevant evidence. Reyes, 2017 WL 3186637, at *10. The ALJ relied on Dr.

Larocca’s RFC assessment in concluding that Black was limited to low-stress work and imposed

limitations consistent with the definition of low-stress work, Black’s testimony and her treatment




                                               24 
 
records. See R. 15, 642. Accordingly, the ALJ did not overstep his bounds in determining Black’s

mental RFC.

       3. The AC Did Not Err in Affirming the ALJ’s RFC Finding Because the ALJ Properly
          Considered Black’s Reaction to Work Stress
    Black next alleges that the ALJ’s mental RFC finding failed to conduct a proper analysis of

how Black would react to work stress. D. 19 at 5-7. According to Black, the ALJ erroneously

omitted from his hypotheticals to the VE Dr. Larocca’s specific limitations that Black required one

thirty-minute unscheduled break per month and that she would need to take one day off per month

due to her limitations. D. 24 at 4. Consequently, Black argues that the ALJ failed to comply with

Social Security Ruling 85-15, requiring an individualized examination of the claimant’s stress, and

Lancellotta v. Sec’y of Health & Human Servs., requiring the ALJ to make findings “on the nature

of [the claimant’s] stress, the circumstances that trigger it, or how those factors assess his ability

to work.” Lancellotta v. Sec’y of Health & Human Servs., 806 F.2d 284, 285 (1st Cir. 1986). The

ALJ’s conclusion, however, that Black is limited to “low-stress job[s] with occasional decision-

making and occasional changes in work setting” and that she is “unable to perform production rate

or pace work” is consistent with the requirements of Social Security Ruling 85-15 and Lancellotta.

See R. 15. Lancellotta interpreted Social Security Ruling 85-15 to require an examination of an

individual’s “specific vocational abilities when mental impairments are at issue.” Lancellotta, 806

F.2d at 285-86. Accordingly, the ALJ must “define[], in functional terms, what he meant by a

low-stress job vis-à-vis plaintiff’s limitations.” Tanco v. Comm’r of Soc. Sec., Civ. A. No. 17-

10048-ADB, 2018 WL 1082399, at *8 (D. Mass. Jan. 30, 2018). As previously discussed, the ALJ

properly accorded little weight to Dr. Larocca’s medical opinion with respect to the extent of

Black’s limitations. R. 18. Even so, the ALJ adopted Dr. Larocca’s determination that Black was

limited to low-stress jobs and proposed limitations consistent with that conclusion. Cf. Rose v.

                                                 25 
 
Shalala, 34 F.3d 13, 19 (1st Cir. 1994) (ruling that the ALJ erred in failing to mention any

functional limitation arising from the symptoms of plaintiff’s impairment).           In the second

abovementioned hypothetical, the ALJ posed to the VE the mental limitations that he ultimately

adopted. R. 84; see Tanco, 2018 WL 1082399, at *8 (finding that the ALJ properly delineated

[plaintiff’s] limitations and how those limitations impacted his ability to work in hypothetical

including limitations on decision-making and changes in work setting).

    Based on the relevant evidence and the second hypothetical to the VE, the ALJ properly

determined Black’s ability to function in a low-stress work environment. See R. 15, 84. The ALJ

specifically delineated Black’s limitations in his hypothetical to the VE, constituting

“individualized findings on the nature of plaintiff’s stress” as required by Lancellotta. Tanco, 2018

WL 1082399, at *8; see Degraffenreid v. Colvin, No. 15-cv-10185-ADB, 2016 WL 5109509, at

*8 (D. Mass. Sept. 20, 2016) (emphasis omitted) (finding that the ALJ satisfied Lancellotta in

explaining “that [plaintiff] was limited to ‘low-stress work with only occasional decision-making

and occasional changes in [the] work setting, but is unable to perform production rate or pace

work’”). As such, the ALJ did not err in assessing Black’s reaction to work stress.

       4. The AC Did Not Err In Finding Black Not Disabled At Step Five

    Although this action comes before the Court upon review of the AC’s decision, rather than the

ALJ’s, Black’s arguments are predicated on her claim that the ALJ improperly determined her

RFC. See id. at 3-11. Black argues that the AC’s “critical error” was its adoption of the ALJ’s

allegedly erroneous RFC assessment, and that the AC improperly relied upon this assessment in

finding Black not disabled at step five. Id. at 3, 11. The Court, however, rejected Black’s

arguments with respect to the ALJ’s RFC finding in the discussion above. The Court thus

concludes that the ALJ properly assessed Black’s RFC and, for the reasons discussed above, that



                                                 26 
 
his determination was supported by substantial evidence. As such, the AC did not err in adopting

the ALJ’s RFC assessment.

    The Commissioner bears the burden at step five to show that there are jobs available in the

national and regional economy that the claimant could perform. Arocho v. Sec’y of Health &

Human Servs., 670 F.2d 374, 375 (1st Cir. 1982). Black alleges that the Commissioner failed to

meet this burden because the ALJ’s hypotheticals to the VE, who opined that Black was capable

of working as a storage facility clerk, laundry clerk and rental clerk for furniture, were insufficient.

D. 19 at 10-11; R. 85. Specifically, Black challenges that the ALJ did not pose Dr. Larocca’s

opined limitations to the VE and thus only posed hypotheticals involving light, rather than

sedentary, work. D. 19 at 11. According to Black, the ALJ’s hypotheticals left “no way to know”

Black’s true working capabilities. Id. The Court disagrees. “[I]t is well within the ALJ’s authority

to weigh the evidence, to determine credibility of the claimant’s subjective complaints, and to use

only credible evidence in posing a hypothetical question to a [VE].” Mercado-Mari, 2015 WL

3629964, at *13. Because the ALJ had “good reasons” to give Dr. Larocca’s opinion little weight,

the ALJ was not required to pose Dr. Larocca’s specific limitations to the VE. The ALJ posed

limitations consistent with his assessment of the medical source opinions, the medical record as a

whole and Black’s hearing testimony. See R. 82-86. His hypotheticals were based on Dr.

Kriston’s opinion that Black was capable of performing less than the full range of light work. See

R. 82-86. He acted within his discretion in giving Dr. Kriston’s opinion substantial weight and

thus had the authority to pose hypotheticals consistent with her opinion. Mercado-Mari, 2015 WL

3629964, at *13.

    Furthermore, the ALJ’s hypotheticals were sufficiently specific. An ALJ’s hypothetical “must

both clarify the outputs (deciding what testimony will be credited and resolving ambiguities), and



                                                  27 
 
accurately transmit the clarified output to the expert in the form of assumptions.” Arocho, 670

F.2d at 375. Moreover, the hypothetical “must accurately reflect the claimant’s limitation in order

for the VE’s response to constitute substantial evidence sustaining the [Commissioner’s] burden.”

Torres v. Sec’y of Health & Human Servs., 976 F.2d 724, 1992 WL 235535, at *5 (1st Cir. Sept.

23, 1992) (unpublished table decision).      In his hypotheticals, the ALJ enumerated specific

limitations – for example, the proposed limit on “rarely” climbing ladders – which “clarified the

outputs and accurately transmitted said outputs to the VE.” Reyes, 2017 WL 3186637, at *13.

The ALJ thus posed adequate hypotheticals based on his RFC finding. The AC adopted the VE’s

testimony that Black could work as a storage facility clerk, laundry worker or rental clerk for

furniture. R. 654. The VE’s testimony arose from the ALJ’s hypotheticals, predicated on the

ALJ’s RFC assessment.          “[A] VE’s testimony must be predicated on a supportable RFC

assessment” to satisfy substantial evidence. Mercado-Mari, 2015 WL 362994, at *13.

         As previously discussed, this Court finds that the ALJ did not err in forming his RFC

assessment. The Court now concludes that the ALJ’s hypotheticals to the VE were sufficient to

accord the VE’s testimony as substantial evidence supporting the AC’s decision at step five.

Because the ALJ’s hypotheticals were sufficient, the VE’s testimony satisfies the Commissioner’s

burden. Accordingly, the Court rules that the AC did not err in denying Black’s claim at step five.

R. 654, 738.

    V.      Conclusion

         Based on the foregoing, the Commissioner’s motion to affirm, D. 22, is ALLOWED and

Black’s motion to reverse, D. 19, is DENIED.

So Ordered.




                                                28 
 
          /s/ Denise J. Casper
          United States District Judge




    29 
 
